Citation Nr: 1136171	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-03 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD), prior to November 23, 2010.  

2.  Entitlement to a rating in excess of 30 percent for PTSD, beginning November 23, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD and assigned a 10 percent evaluation, effective April 25, 2005.  

This case was originally before the Board in October 2010 when it was remanded for additional evidentiary development.  The development has taken place and the case is now ready to be adjudicated.  

During the pendency of this appeal, the RO granted an increase, assigning a 30 percent evaluation, effective November 23, 2010.   See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Since higher ratings are possible for PTSD, the matter remains on appeal and is before the Board in accordance with AB v. Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  From the period prior to November 23, 2010, the service-connected PTSD is manifested by difficulty sleeping, hypervigilance, exaggerated startle response, depression, anxiety, and some social isolation.  There is no evidence of difficulty in understanding complex commands, stereotyped speech, memory impairment, impaired judgment or abstract thinking or difficulty in maintaining employment. 

2.  Beginning November 23, 2010, the service-connected PTSD is manifested by difficulty sleeping, nightmares, some social isolation, hyperarousal, depression, anxiety, and hypervigilance.  There is no evidence of difficulty in understanding complex commands, stereotyped speech, memory impairment, impaired judgment or abstract thinking or difficulty in maintaining employment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, prior to November 23, 2010, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 30 percent for PTSD, on or after November 23, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The claim for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

In this case, compliant notice regarding the Veteran's claim for service connection was sent in June 2005.  In addition, this issue was remanded for additional evidentiary development in 2010.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's service treatment records, VA treatment records, private treatment records and afforded the Veteran several VA examinations.  The examinations are adequate to evaluate the Veteran's service-connected PTSD.  The examiners considered the Veteran's subjective complaints, examined him and set forth pertinent clinical findings.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10 (2010).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is warranted for PTSD where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global assessment of functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Score from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Score from 51 to 60 generally reflect some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

A GAF score in the 31 to 40 range indicates impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

Analysis 

The Veteran claims that his disability rating for PTSD does not accurately reflect the severity of his symptoms.  The Veteran asserts that his PTSD warrants an initial evaluation in excess of 10 percent prior to November 23, 2010 and in excess of 30 percent beginning November 23, 2010.  After carefully reviewing the evidence of record, the Board finds that the Veteran's PTSD warrants an initial rating of 30 percent for the period prior to November 23, 2010 and subsequently that the Veteran's PTSD is appropriately rated as 30 percent disabling.  

Period Prior to November 23, 2010

In April 2005 the Veteran saw a social worker and discussed his recent car accident, where his best friend and fellow Vietnam Veteran was killed.  He reported having flashbacks to Vietnam and nightmares where he would wake up in a cold sweat.  

Private medical records dated in May 2005 show that the Veteran was having difficulty understanding why he survived the car accident, while his friend had died.  He reported that he had a drinking problem for the first 15 years after he was discharged from service.  He felt distressed about his wartime experiences and his sense of distress was re-stimulated by the sounds of helicopters and gunfire and the smell of smoke.  His hypervigilance also affected him if he is awoken from sleep.  The Veteran was mildly depressed and reported thoughts of suicidal ideation.  He was dressed appropriately and he was oriented to time and place.  His insight and judgment were intact.  The Veteran was assigned a GAF score of 50/60.  

On VA examination in December 2005, the examiner had the opportunity to review the Veteran's claims file.  The Veteran reported a history of nightmares and flashbacks and a 13 year history of heavy drinking when he returned from Vietnam.  He asked his son to remove all the guns from the house, to reduce the possibility that he would try and kill himself.  He reported an exaggerated startle response and hypervigilant behaviors, including walking the perimeter of his house and feeling uncomfortable in crowds.  He reported a good relationship with his wife and children.  He also stated that he had friends from Church and enjoyed activities such as fishing and horse packing.  However, he stated that he tried not to get close to people for fear of getting hurt.  He had withdrawn from participating in Vietnam Veterans of America due to politics within the organization.  The Veteran also stated that he had no history of significant problems with supervisors or coworkers.  He denied suicidal or homicidal ideations, was oriented and there were no symptoms of delusions or hallucinations.  He was also appropriately attired.  The Veteran was assigned a GAF score of 65, showing mild symptoms with no impairment in occupational or social functioning due to PTSD.  

The Veteran's pastor wrote a letter in 2006 stating that he has known the Veteran since 1998, when he and his wife began attending church. A year ago when the Veteran was in the car accident, he expressed remorse at surviving the accident.  The pastor stated that the Veteran helped plan the deceased's memorial and continues to participate in small groups at church and helps to organize events.  

In July 2007, the Veteran wrote a letter stating that he is unable to go to counseling because he is forced to relive all the horrible memories he has from service.  The bad memories make him angry and he reports that he has spent years dealing with these issues, including going to Alcoholics Anonymous meetings.  He reported intense feelings of survivor's guilt and having to relive the horrors of service on a daily basis due to every day triggers.  He also stated that due to his anxiety he is unable to sit without fidgeting or tapping something.  

The Veteran's spouse also wrote a letter stating that as of 2007, she has been married to the Veteran for 33 years.  She stated that she met the Veteran immediately after he returned from Vietnam.  She is always reminded of his PTSD at night when if awakened by noises, he will reach for a gun.  The Veteran's way of dealing with his PTSD is to remain busy at all times.  The Veteran's spouse reported that her husband became best friends with a fellow Vietnam Veteran and in April 2005, the Veteran's best friend was killed.  The Veteran has been suffering due to this event, which has forced him to deal with survivor's guilt for the second time in his life. 

The Veteran was afforded a VA examination in December 2007 and the examiner had the opportunity to review the Veteran's case file.  The Veteran reported that he does not attend psychotherapy because he believes that his symptoms would get worse by discussing them and thereby triggering traumatic memories.  The Veteran reported that his memories intensified in 2005 when he was involved in a fatal car accident.  The examiner noted that the Veteran's self report of depression fell in the moderate range.  The incident brought back traumatic memories from service.  He reported that he has been married to his wife for the past 33 years and describes his marriage as very good, though in the past the couple nearly divorced due to the Veteran's excessive drinking.  He also reported close relationships with both of his children.  The Veteran stated that he is active in his church and has several close friends there.  He chooses his friends carefully and reported not having more friends as a defense tactic to avoid emotional loss and grief.  He reported going deer hunting, fishing and being involved in the church. The Veteran was also working, managing a ceramic tile store.  He appeared properly groomed for his examination and his speech and affect were normal.  He denied any memory problems.  The Veteran had no delusions or hallucinations and his judgment was normal.  He also reported difficulty with sleeping, which causes him to wake up anxious and tired.  The Veteran had suicidal thoughts following the death of his friend, but at the time of the examination denied all thoughts of suicide.  However, he noted hypervigilance and exaggerated startle response.  The examiner reported an increase in the Veteran's PTSD symptomatology based on the Mississippi Scale for Combat-Related PTSD. The Veteran reports that he is more preoccupied by memories of the past and has to work harder to keep his symptoms under control.  He was assigned a GAF score of 65.  The examiner concluded that the Veteran's work has not been affected by his PTSD.  

The records reflect that the Veteran was fired from his job in August 2009 due to a verbal altercation he engaged in with contractors.  The record shows that at the time of the November 2010 VA examination, the Veteran reported that he was currently employed.  He indicated that he was unemployed between August 2009 and July 2010 due to the bad economy and not being able to find a position that included benefits.

After a careful review of the record, the Board determines that prior to November 23, 2010 the Veteran's PTSD symptoms more nearly approximate a 30 percent evaluation.  During this period, the Veteran has shown difficulty sleeping, hypervigilance, exaggerated startle response, depression, anxiety, and intense survivor's guilt.  The Board concludes his symptoms fit the criteria for a 30 percent evaluation as he has shown occupational and social impairment due to depressed mood, anxiety, chronic sleep impairment and verbal altercations.  Therefore, the Veteran's PTSD disability rating is increased to 30 percent, prior to November 23, 2010.  The appeal to this extent is granted.

The Veteran is not entitled to a rating of 50 percent prior to November 23, 2010, as he had not shown flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; retention of only highly learned material, forgetting to complete tasks; impaired judgment; and impaired abstract thinking.  In addition, his appearance was normal, he had no delusions or hallucinations and the examiner noted that his memory was unimpaired.  The Veteran is also still married and has several close friends outside his family.  Prior to November 23, 2010, he had a period of unemployment but he had been generally able to maintain employment.

In summary, and for the reasons and bases set forth above, giving the benefit of the doubt to the Veteran, the Board concludes that the preponderance of the evidence supports the grant of an increased rating to 30 percent, but no higher, under Diagnostic Code 9411, for the period prior to November 23, 2010.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Period Beginning November 23, 2010

The Veteran was afforded a VA examination in November 2010 and the examiner had the opportunity to review the Veteran's case file.  The Veteran has been married ever since his return from Vietnam and has a good relationship with his wife.  He has two adult children.  The Veteran reported a limited number of friendships due to irritability and mistrust of others.  He attends church, but is much less active in an attempt to avoid conflict.  He reported his hobbies as fishing, taking care of his horses, camping, and engaging in church activities.  The Veteran reported that his interest in hunting has declined.  He became tearful when he talked about his combat experiences.  The Veteran stated that he has difficulty waking up and often experiences the need to check out the noises he hears outside.  The examiner noted that the Veteran experiences suicidal thoughts but denied suicidal ideation.  The Veteran showed good impulse control with good personal hygiene and no episodes of violence.  He reported multiple triggers for his anxiety such as helicopters, loud noises, and particular smells.   The examiner noted that the Veteran's test results may be a mild underrepresentation of his symptoms.  The Veteran was fired from his job in August 2009 due to a verbal altercation he engaged in with contractors.  The Veteran is currently employed at a plumbing supply company doing warehouse work.  He reported no difficulty with his current job.  The examiner afforded the Veteran a GAF score of 55 and reported that the Veteran displays mild symptoms of PTSD. The examiner noted that there was no total occupational and social impairment.  

A review of the evidence of record shows that the Veteran's PTSD is appropriately rated at 30 percent.  The Veteran has shown that he is often depressed, has nightmares, avoids reminders of his trauma and is hypervigilant.  The records show that he is able to maintain a relationship with his family and has been married to his wife for over three decades.  He did not have circumstantial, circumlocutory or stereotyped speech.  He also did not have difficulty in understanding complex commands and his memory was intact.  His GAF score of 55 reflects some moderate symptoms, but represents that he is overall relatively capable of dealing with day-to-day tasks. 

In order to receive a 50 percent evaluation, the Veteran would need to show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The competent evidence of record does not support a higher rating as the Veteran still works and maintains a moderate social life.  His affect and appearance are normal, he has no delusions or hallucinations and his memory is unimpaired.  The Veteran also still engages in relationships outside his family and continues to be involved in his church, albeit less than he would like.  Therefore, the Veteran is appropriately rated at 30 percent for his service-connected PTSD.

In summary, and for the reasons and bases set forth above, the Board concludes that the Veteran is currently appropriately rated at 30 percent; however, if his symptoms worsen, he is encouraged to re-apply for increased benefits.

Extra Schedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-16. When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1) (2010); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  Evaluations in excess of that assigned prior to and as of November 23, 2010 are provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an initial rating of 30 percent for PTSD, prior to November 23, 2010, is granted, subject to the regulations pertinent to the disbursement of monetary funds. 

Entitlement to an initial rating in excess of 30 percent, on or after November 23, 2010 for PTSD is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


